Citation Nr: 0729732	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO decision, which 
denied service connection for coronary artery disease.

In a statement received at the Board in July 2007, the 
veteran's representative said that the veteran's claim had 
been amended to include service connection for 
hypercholesterolemia, and that the RO had advised the veteran 
that high cholesterol is an abnormal laboratory finding and 
not a disability, but that the veteran wished to claim that 
the elevated cholesterol levels led to his current heart 
condition.  The Board interprets this statement to mean that 
the veteran wishes the elevated cholesterol levels to be 
considered in connection with his claim for service 
connection for coronary artery disease, and not a separate 
claim for service connection for hypercholesterolemia; if he 
does wish to pursue such a claim, he should notify the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for coronary artery 
disease both on the basis of direct service incurrence, and 
as secondary to service-connected diabetes mellitus.  

The veteran has not been issued a Veterans Claims Assistance 
Act (VCAA) letter addressing the secondary service connection 
aspect of his claim to include by aggravation.  Although it 
appears that he has actual knowledge of the requirements for 
secondary service connection, this omission should be 
rectified, to prevent any further question as to this matter.  

In addition, the medical evidence of record is insufficient 
for a Board decision under either theory of entitlement.  

Service medical records show that in March 1970, the veteran 
underwent an oral glucose tolerance test; although the 
records do not contain an interpretation of the findings, the 
findings are of record.  A hospital summary dated in June 
1981 shows a blood glucose level of 115.  A fasting blood 
sugar of 90 was obtained in October 1981; at this time, it 
was noted that the veteran's mother was diabetic.  As to 
other laboratory studies, in March 1979, the veteran was 
noted to have type IV hyperlipoproteinemia, and in December 
1981, type IV hyperlipidemia was noted.  A coronary risk 
assessment in April 1986 determined the veteran's risk to be 
2.1; positive risk factors included smoking, cholesterol, and 
obesity.  It was noted that he did not have glucose 
intolerance.  Cholesterol in October 1981 was 234.  

On a VA examination after service in February 1987, the 
veteran's blood sugar was 115, and he was advised to see his 
doctor for this.  Cholesterol was 217.  After that 
examination, the next medical evidence of record is a report 
of laboratory values obtained during a hospitalization in St. 
Mary's Hospital in October 1995; this showed elevated blood 
glucose of 116; CK of 519 and 346; LDH of 655 and 639; and 
triglycerides of 271.  Based on a reference to a recent 
myocardial infarction in a December 1995 exercise stress 
test, it appears that the October 1995 hospitalization may 
have been for treatment of the myocardial infarction; these 
records should be obtained.  Moreover, since the veteran is 
claiming service connection for coronary artery disease, the 
records associated with the initial diagnosis of this 
condition should be obtained.  In addition, subsequent 
outpatient and inpatient records of treatment for his heart 
condition should be obtained, as well.  

The veteran has not been afforded a VA examination with 
respect to the issue of direct service incurrence, and, in 
view of findings in the service medical records of 
hyperlipidemia, as well as the elevated cholesterol levels, 
he should be afforded an examination.  

In addition, with respect to the issue of secondary service 
connection, diabetes mellitus was first diagnosed in 2001, 
while the veteran had a heart attack in 1995.  However, the 
veteran has pointed to a number of elevated blood glucose 
levels prior to 2001.  A VA opinion was obtained in September 
2006, but since the opinion was based in part on the absence 
of any blood sugar readings in the record prior to 2001 
except for a single reading of 115, it is clear that all of 
the records, which include several elevated glucose levels as 
far back as 1995, were not reviewed.  Moreover, the oldest of 
these records, dated in October 1995, also shows other 
elevated laboratory values, including triglycerides.  

With respect to both theories of entitlement, the file 
contains both positive and nexus opinions, based on differing 
assumptions concerning what the veteran's relevant laboratory 
values may have been during this period, as well as when 
coronary artery disease and diabetes mellitus were initially 
diagnosed.  In order to enable a more accurate assessment as 
to what the relevant records actually showed during this 
period, all records of treatment and evaluations during this 
period should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the VCAA, 
with respect to the claim for service 
connection for coronary artery disease, as 
secondary to diabetes mellitus, to include 
by aggravation.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant to 
this claim that he has in his possession.  

2.  Ask the veteran to identify and 
authorize the release of all medical 
records of evaluations of or treatment 
potentially related to heart disease 
and/or diabetes mellitus from the time of 
his discharge from service in October 1986 
to the present.  These include, but are 
not limited to, the following:
*  Any laboratory studies-whether 
positive or negative-testing glucose, 
triglycerides, cholesterol, or other blood 
tests from October 1986 to May 2001, to 
include the medical records of follow-up 
treatment after these studies were 
obtained; 
*  The complete records of the veteran's 
hospitalizations in St. Mary's Hospital 
Medical Center [see location and address 
in claims file], from October 22 - 27, 
1995, and from August 1 - 23, 1998, as 
well as in- or out-patient records dated 
in January 1998 and July 1998;
*  The complete records of the veteran's 
hospitalization from November 5 - 6, 1997 
in Sauk Prairie Memorial Hospital;
*  The complete records of the veteran's 
treatment by S. Johnson, M.D. [see 
location and address in claims file];
*  The complete records of the veteran's 
treatment by D. Danahy, M.D. 
Obtain any records sufficiently identified 
and released by the veteran.  

3.  Obtain the veteran's VA treatment 
records dated from June 2006 to the 
present, showing blood chemistries, 
laboratory studies, and/or treatment for 
coronary artery disease and/or diabetes 
mellitus.

4.  Thereafter, schedule the veteran for a 
comprehensive VA examination by an 
appropriate specialist to determine 
whether coronary artery disease began 
during service (or within one year 
thereafter), or was caused or aggravated 
by service-connected diabetes mellitus.  
The complete claims file, along with a 
copy of this REMAND, must be made 
available to the examiner(s) prior to the 
examination.  (See pages 2-3, supra, for a 
brief summary of potentially relevant 
findings of record prior to remand.)  All 
indicated must be accomplished prior to 
the final opinion.  The opinion should 
address the following:
* whether coronary artery disease had its 
onset in service, or within a year 
thereafter (the elevated cholesterol and 
hyperlipidemia shown in service should be 
discussed in connection with this part);
* whether coronary artery disease is 
proximately due to or the result of 
service-connected diabetes mellitus (any 
elevated blood sugar levels shown prior to 
the initial diagnosis of coronary artery 
disease should be discussed); 
* if coronary artery disease was present 
prior to diabetes mellitus, whether 
coronary artery disease increased in 
severity beyond natural progress due to 
diabetes mellitus (any elevated blood 
sugar levels shown after the initial 
diagnosis of coronary artery disease 
should be discussed in connection with 
this question).   

The complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the examiner would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim for service 
connection for coronary artery disease, on 
all raised theories of entitlement, 
including direct service connection, with 
consideration of the elevated laboratory 
studies in service, secondary service 
connection, and aggravation by a service-
connected disability.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The supplemental statement of the 
case must include all relevant law and 
regulations pertaining to the different 
theories of entitlement, which have not 
been previously provided.  After affording 
the veteran and his representative an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

